Citation Nr: 1231771	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel







INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Veteran participated in an informal conference with the RO's Decision Review Officer (DRO) in June 2006.  He was scheduled to testify before a Veterans Law Judge in a hearing at the RO in February 2011.  He requested that his hearing be rescheduled, and the new hearing date was set in March 2011.  However, he failed to appear.  Under these circumstances, his request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).

In April 2011, the Board remanded the claim for additional development. 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the physical claims folder. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has had a continuity of right shoulder pain beginning in service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.303(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim for service connection, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's DD 214 shows that he served as a clerk at Walter Reed Army Medical Center (WRMC).  Service treatment records do not reflect any complaints or treatment for a right shoulder disorder.  In his September 1963 report of medical history, the Veteran denied having a painful or "trick" shoulder.  No right shoulder abnormalities were found upon clinical examination at separation. 

In October 2004, the Veteran filed a service connection claim for a right shoulder disability.  He stated that he fell while stationed at WRMC and sought treatment there.  Through the years, his right shoulder later bothered him and he sought treatment from private physicians.  He noted that WRMC records were missing and requested that they be located to support his claim.  

In July 2005, it was determined that the WRMC records were not available and the Veteran was informed of such in November 2005.  In cases where service treatment records are missing, VA has a heightened duty to assist a claimant in developing a claim when the Veteran's service treatment records are not available for any reason.  This duty includes a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran submitted a private medical opinion by Dr. H.R.B. in December 2005.  Dr. H.R.B. recounted the Veteran's history of an in-service right shoulder injury.  He stated that following the injury the Veteran had intermittent pain with certain activities.  The Veteran reported being treated with steroid injections and was recommended for orthopedic surgery in the 1980s.  X-rays suggested impingement syndrome.  Clinical examination showed that the Veteran had limitation of motion and tenderness in his right shoulder.  Dr. H.R.B. diagnosed impingement syndrome.  He commented that he believed it was related to the in-service injury.  

In his February 2006 notice of disagreement, the Veteran reported that he injured his right shoulder in service at WRMC.  Following service, his right shoulder continued to bother him, and he sought treatment from private physicians.  They prescribed muscle relaxers and anti-inflammatory medication.  He recently had steroid injections for pain management.  He reported that most of the private physicians' records were unavailable.

In his May 2006 substantive appeal, the Veteran explained that he did not mention the injury at separation to facilitate a quick discharge.  He recalled that he had a post service commitment for Federal employment and did not want to prolong the separation process.  He believed he could later apply to VA for benefits.  After difficulty with filing a separate VA claim immediately after service, he decided not to pursue VA compensation for his right shoulder injury at that time.  He reiterated that he sought private medical treatment through the years, but these records were currently unavailable.  

Dr. H.R.B. submitted a March 2011 medical opinion.  He recounted the Veteran's initial in-service injury, reported medical history, and current clinical examination.  He stated that the current right shoulder disability was clearly related to the in-service injury.  

In March 2011, the Veteran reported that he injured his right shoulder during an attempted robbery in service.  He immediately sought treatment at WRMC.  Over the years, his right arm hurt and he sought private medical treatment.  He currently had significantly restricted motion in his right arm and had to limit his activities.  He again reported that he did not mention it at separation because he wanted to expedite his separation.  

The Veteran was afforded a May 2011 VA examination.  He reported injuring his right shoulder while defending himself during an attempted robbery.  He was treated with pain medication.  The examiner noted that there was no documented treatment for the right shoulder disability during service or immediately after separation.  He reviewed Dr. H.R.B.'s medical records.  Clinical examination of the right shoulder showed some limitation of motion.  The examiner diagnosed right shoulder impingement syndrome.  He opined that it was not related to the in-service right shoulder strain.  He cited the absence of documented medical treatment following the injury and negative reports at separation.  

The Veteran contends that his in-service right shoulder injury is etiologically related to his current right shoulder disability.  Although service records do not document a right shoulder injury, the Veteran is competent to report the injury and ensuing treatment at WRMC.  The Board notes there is a slight variation on the Veteran's narrative insofar as he initially described his injury as a fall, then later described his injury occurring while fending off a robber.  Compare Veteran's statements, dated in October 2004 and May 2011.  Such variation does not necessarily represent an inconsistency however, as it is possible that he fell during the robbery attempt (though he has not described this happening).  Alternatively, it is possible that the fall and robbery were two independent events and the Veteran simply changed his opinion as to which was the source of his current shoulder problems.  In any event, the discrepancy is not deemed sufficient to find the Veteran not credible in his reports.  

All narratives describe the injury or injuries as occurring and being treated at WRMC.  As noted, WRMC records are unavailable.  Nonetheless, the Board considers his reports of treatment at WRMC credible evidence that such treatment did occur following the injury.  Accordingly, an in-service injury has been demonstrated.  The medical evidence shows that the Veteran is currently diagnosed with right shoulder impingement syndrome.  Hence, a current disability is shown.  The remaining issue is whether there is a nexus between the current right shoulder disability and the active service injury.  

The evidence supporting the claim consists of the Veteran's reports and Dr. H.R.B.'s letters.  The evidence weighing against the claim is the May 2011 VA examination report.  

In assessing the probative value of the evidence, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In support of his claim, the Veteran reports having a continuity of symptomatology of right shoulder pain beginning in service.  He is competent to describe episodes of right shoulder pain and his medical treatment history.  Layno, 6 Vet. App. at 469.  Although his reports as to the precise dates of treatment have been vague, there is nothing inherently incredible or otherwise implausible about his reported in-service right shoulder injury and medical history.  The Board notes that his statements are inconsistent with his denial of shoulder pain at separation.  However, he has acknowledged that he denied having a shoulder disorder at separation in order to expedite the separation process.  Overall, the Veteran's reports of an in-service injury and continuing symptoms are probative.  Caluza, 7 Vet. App. at 510-511.  

The Board has also considered Dr. H.R.B.'s letters.  He provides a positive nexus opinion.  However, his opinion is based entirely on the Veteran's self reported history.  He does not provide an additional medical explanation for the typical onset and expected course of disease for the diagnosed right shoulder impingement syndrome.  Without an additional medical explanation, Dr. H.R.B.'s nexus opinion is no more probative than the Veteran's self-reported history.  Id.; see Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Meanwhile, the May 2011 VA examiner provided a negative medical opinion.  However, the VA examiner did not consider the Veteran's reported history of receiving private medical treatment between separation and the date of his claim.  He implicitly rejected the Veteran's reports of a continuity of symptomatology based upon an absence of contemporaneous medical treatment.  As noted above, the Veteran has provided credible reports of in-service treatment at WRMC, and the examiner did not consider such treatment history in his review.  Overall, the VA examiner's failure to consider the Veteran's reports of right shoulder pain beginning in service and his medical history render the VA examination report inadequate for rating purposes.  Buchanan, 451 Vet. App. at 1337; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board does not consider the May 2011 VA opinion to be probative.  Id.

In summary, the Board finds the Veteran's reports of a continuity of symptomatology beginning in service to be probative.  He has also provided reports of seeking medical treatment during service at WRMC and on several occasions in the interim period between separation and his claim.  Unfortunately, these medical records are not available.  There is not any probative medical evidence that weighs against the claim.  Resolving reasonable doubt in favor of the Veteran, service connection for a right shoulder disability is warranted based upon his reports of a continuity of symptomatology of right shoulder pain beginning with an in-service injury.  O'Hare, 1 Vet. App. at 367; 38 C.F.R. §§ 3.102, 3.303(b).   


ORDER

Service connection for a right shoulder disability is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


